Citation Nr: 0639607	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
swelling and weakness of the legs secondary to VA prescribed 
medication.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






REMAND

The veteran served on active duty from December 1953 until 
November 1957.  
 
In January 2003, the veteran provided an Authorization and 
Release of Information form for medical records from Russell 
County Jail.  The veteran has indicated that the nurse noted 
the type of medication the veteran was prescribed was 
incorrect.  Therefore, since the identified medical records 
are relevant and material to the claim on appeal, the RO must 
request those records.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).

Additionally, the record reveals that the veteran has not 
received the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006).  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The notice requirement is applicable to all aspects of 
the claim, to include potential disability ratings.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The veteran has never received notice of what evidence is 
necessary to establish his 1151 claim.  Thus, this case must 
be remanded to afford the veteran adequate notice regarding 
the necessary evidence to substantiate his claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  After obtaining any necessary release from the 
veteran, the RO should request the veteran's 
medical records from Russell County Jail and 
associate them with the claim's file.  

2.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information 
or evidence necessary to substantiate his 1151 
claim.

3.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
provided a Supplemental Statement of the Case 
(SSOC) and allowed an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



